Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The prior art of record fail to teach or suggest a device comprising a first PMOS transistor and a first NMOS transistor connected in series between a power node and a ground node; a second PMOS transistor and a second NMOS transistor connected at a first common drain node and connected in series between the first PMOS transistor and the first NMOS transistor, the second PMOS and second NMOS transistors respectively configured to receive a true and a complement of a first control signal at their gates; a third PMOS transistor and a third NMOS transistor connected in series between the power node and the ground node; and a fourth PMOS transistor and a fourth NMOS transistor connected at a second common drain node and connected in series between the third PMOS transistor and the third PMOS transistor, the fourth PMOS transistor and the fourth NMOS transistor respectively configured to receive a true and a complement of a second control signal at their gates, wherein the gates of the first PMOS and first NMOS transistors are connected to the second common drain node, and the gates of the third PMOS and third NMOS transistors are connected to the first common drain node (claim 1 and 11); . A semiconductor device, comprising: a data latch including a first transmission gate and a second transmission gate; a first inverter connected to a first terminal of the first transmission gate and connected to a first terminal of the second transmission gate at a first node; a second inverter connected between a second terminal of the first transmission gate at a second node, and connected to a second terminal of the second transmission gate; a third transmission gate connected between a first data source and the first node; and a fourth transmission gate connected between a second data source and the second node (claim 21
 The cited reference of Huang discloses a circuit having a plurality of NMOS transistor and PMOS transistor connected together.
The cited reference of HONG et al disclose a device having a sense amplifier and a latch.
The cited reference of Liao et al disclose a device having a data latch and a plurality of inverters and a plurality transmission gates connected together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
6/17/22
/SON T DINH/Primary Examiner, Art Unit 2824